
	

113 HR 5409 IH: Unaccompanied Alien Children Transparency Act of 2014
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5409
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Barletta introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require consultation with State and local officials prior to awarding a grant or contract for
			 housing facilities for unaccompanied alien children.
	
	
		1.Short titleThis Act may be cited as the Unaccompanied Alien Children Transparency Act of 2014.
		2.Requirements before awarding grants or contracts for housing facilities for unaccompanied alien
			 childrenSection 235(i) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(i)) is amended by adding at the end the following:
			Before awarding any grant or contract under this subsection that provides for housing of
			 unaccompanied alien children, the Secretary shall—(1)notify in writing State and local elected officials regarding the location of the facility and the
			 duration of the grant or contract;
				(2)provide State and local elected officials a written assessment of the grant or contract’s impact on
			 the community’s public safety, and educational and health systems;
				(3)provide State and local elected officials a written assessment of the grant or contract’s impact on
			 the community’s fiscal needs;
				(4)certify in writing to State and local elected officials that all unaccompanied alien children to be
			 housed at the facility will have undergone health screenings, including
			 vaccinations, and will not present a risk to the public health;
				(5)certify in writing to State and local elected officials that all unaccompanied alien children to be
			 housed at the facility will have undergone background checks and will have
			 been determined not to present a risk to public safety;
				(6)certify in writing to State and local elected officials that all persons charged with the care of
			 the unaccompanied alien children to be housed at the facility will have
			 undergone background checks and will have been determined not to present a
			 risk to such unaccompanied alien children;
				(7)provide for a 30-day period, beginning on the date that the Secretary notifies the State and local
			 elected officials, during which such State and local officials may review
			 the proposed contract or grant, along with the assessment and
			 certifications required by paragraphs (2) through (6);
				(8)conduct a public hearing in the locality in which the facility in the grant or contract has been
			 proposed, not later than 10 days after the conclusion of the 30-day
			 comment period described in paragraph (7), for which—
					(A)advance public notice has been provided, in mediums available for general circulation in the
			 proposed jurisdiction, at least 10 days before the date of the hearing;
			 and
					(B)a representative of the Department of Health and Human Services is in attendance in an official
			 capacity for the purpose of receiving public comments;
					(9)provide for a 7-day period, beginning on the date that the hearing under paragraph (8) concludes,
			 during which the Governor of the State, may submit to the Secretary an
			 affirmation of the grant or contract, which, if not timely submitted,
			 shall preclude the Secretary from awarding the grant or contract; and
				(10)provide for a 7-day period, beginning on the date that the period under paragraph (9) concludes,
			 during which a majority of the governing body of the county in which the
			 facility in the grant or contract has been proposed may submit to the
			 Secretary an affirmation of the grant or contract, which, if not timely
			 submitted, shall preclude the Secretary from awarding the grant or
			 contract.
				.
		
